DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoshima (WO 2008/150024 A1 – see translation of related family reference JP2009062972, which shares the same priority numbers, provided by Examiner for translation purposes).
	With respect to Claim 1, Toyoshima teaches a muffler (Figures 6-7C, #1) for an exhaust gas system of a vehicle comprising an internal combustion engine ([0001]-[0006]), the muffler comprising: a gas-tight housing (2), a partition wall (5) dividing the interior of the housing in a first chamber (3) and a second chamber (4), an inlet pipe (6) extending through the first chamber (3) and comprising a perforated section (11) arranged in the first chamber (3) and a closed section (imperforate portion of pipe #6 downstream of perforations #11) arranged in the first chamber (3), where the inlet opening (6a) of the inlet pipe (6) is arranged outside of the housing (2) and where the outlet opening (6b) of the inlet pipe (6) is arranged in the second chamber (4), a first outlet pipe (8) comprising an inlet opening (8a) arranged in the first chamber (3) and an outlet opening (8b) arranged outside of the housing (2), wherein the muffler (1) comprises a second outlet pipe (13) having an inlet opening (13a) arranged in the second chamber (4) and an outlet opening (13b) arranged outside of the housing (2), and wherein the second outlet pipe (13) is provided with a first exhaust valve (19) adapted to open or close the exhaust gas flow through the second outlet pipe (13).  
	With respect to Claim 2, Toyoshima teaches wherein the first outlet pipe (8) extends through the second chamber (4).  
	With respect to Claim 7, Toyoshima teaches wherein the closed section (imperforate portion of pipe #6 downstream of perforations #11) of the inlet pipe (6) and the second chamber (4) constitutes a Helmholtz resonator having a centre frequency between 50 - 100 Hz ([0072] – note that ¶ [0091] teaches that the low frequency regions 100Hz or less).  
	With respect to Claim 10, Toyoshima teaches wherein the partition wall (5) is airtight.  The Examiner notes that beyond the openings for accommodating pipes 6/7/8, the partition is “air tight,” in the same way as Applicant’s “air tight” partition that also includes openings for accommodating pipes passing therethrough.
	With respect to Claim 11, Toyoshima teaches wherein the partition wall (5) is provided with at least one opening (could be opening through pipe #7) that is arranged to provide a controlled leakage between the first chamber (2) and the second chamber (3).  
	With respect to Claim 12, Toyoshima teaches a vehicle (see translation, [0001]-[0006]), wherein the vehicle comprises a muffler according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima (WO 2008/150024 A1 – see translation of related family reference JP2009062972, which shares the same priority numbers, provided by Examiner for translation purposes).
	With respect to Claim 6, Toyoshima is relied upon for the reasons and disclosures set forth above. Toyoshima further teaches wherein the first exhaust valve (19) is adapted to be opened at an engine speed of about 4000 rpm.  Toyoshima fails to teach wherein the first exhaust valve is adapted to be opened at an engine speed between 2000 - 3000 rpm.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to tune the muffler such that wherein the first exhaust valve is adapted to be opened at an engine speed between 2000 - 3000 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely tuning the muffler.
	With respect to Claims 8 and 9, Toyoshima teaches wherein it is obvious that the closed section (imperforate portion of pipe #6 downstream of perforations #11) of the inlet pipe (6) and the second chamber (4) constitutes a Helmholtz resonator having a centre frequency between 70 - 85 Hz, or of 75Hz ([0072] – note that ¶ [0091] teaches that the low frequency regions 100Hz or less).  The Examiner notes that the low frequency range of 100 Hz or below, which the resonator chamber #4 is tuned to, makes obvious a centre frequency between 70 - 85 Hz, or of 75Hz, as both are included in the 100 Hz or below range taught by Toyoshima.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima (WO 2008/150024 A1 – see translation of related family reference JP2009062972, which shares the same priority numbers, provided by Examiner for translation purposes) in view of Ohata (JP S6019907).
	With respect to Claim 3, Toyoshima is relied upon for the reasons and disclosures set forth above. Toyoshima fails to teach wherein the muffler comprises a third outlet pipe having an inlet opening arranged in the first chamber and an outlet opening arranged outside of the housing, and where the third outlet pipe is provided with a second exhaust valve adapted to open or close the exhaust gas flow through the third outlet pipe.  Ohata teaches a similar muffler (Figure 1) having a first outlet pipe (14) and a second valve controlled outlet pipe (pipe #16 passing through end wall #3) as taught by Toyoshima, and further comprising a third outlet pipe (defined by additional pipe #16 passing through end wall #2) having an inlet opening arranged in the first chamber (#9, when combined) and an outlet opening arranged outside of the housing (1), and where the third outlet pipe (defined by additional pipe #16 passing through end wall #2) is provided with a second exhaust valve (17) adapted to open or close the exhaust gas flow through the third outlet pipe (defined by additional pipe #16 passing through end wall #2).  Because additional outlet pipe #16 communicating with expansion chamber functions such that “the increase back pressure in the silencer is suppressed, and airflow noise containing a large amount of high frequency components can be effectively reduced (Page 4, Lines 136-139)”.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Toyoshima, with the apparatus of Ohata so as provide wherein the increase back pressure in the silencer is suppressed, and airflow noise containing a large amount of high frequency components can be effectively reduced.
	With respect to Claim 4, Ohata teaches wherein it is obvious that the second exhaust valve (valve #17 in additional pipe #16 passing through end wall #2) is adapted to open before the first exhaust valve (valve #17 in pipe #16 passing through end wall #3).  
	With respect to Claim 5, Toyoshima is relied upon for the reasons and disclosures set forth above. Toyoshima fails to teach wherein the first exhaust valve is electrically controlled.  Ohata teaches wherein it is known to provide an electrically controlled valve (17/18/30), such that when combined, the first valve is electrically controlled.  Because Toyoshima and Ohata both teach outlet pipe valves that are designed to be actuated based on the rpm of the engine, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Toyoshima, with the apparatus of Ohata so as to provide simple substitution of one known outlet pipe valve control mechanism (i.e. mechanical or electrical control) for another, to provide the predictable result of the valve being designed to actuate in response to a particular rpm range of amount of the engine.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to muffler comprising a Helmholtz resonator and a vehicle comprising such a muffler are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837